Citation Nr: 0410993	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for uveitis and polymorphous dystrophy of both eyes.

2.  Entitlement to an initial disability evaluation in excess of 
30 percent for icthyosis vulgaris.

3.   Entitlement to an initial disability evaluation in excess of 
10 percent for plantar warts and callosities with metatarsalgia 
and degenerative changes of the metatarsophalangeal joint, right 
foot.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for plantar warts and callosities with metatarsalgia 
and degenerative changes of the metatarsophalangeal joint, left 
foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to January 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On his substantive appeal received in July 2002, the veteran 
expressed a desire to appear at a hearing before a Member of the 
Board sitting at the RO.  However, he subsequently submitted a 
request for a hearing at the RO before an RO hearing officer in 
lieu of a hearing before the Board.  As the veteran was afforded a 
December 2002 hearing before an RO hearing officer, no further 
action on this matter is required.  A transcript of this hearing 
was prepared and is presently associated with the claims folder. 

During the pendency of this appeal the RO increased the ratings 
assigned for the veteran's service-connected eye disability to 30 
percent for the entire appeal period.  Additionally, the RO 
assigned a rating of 30 percent for the veteran's service-
connected skin disorder for the entire appeal period.  Although 
these increases represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit . . .does not . . . abrogate the pending appeal . . . ."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, his claims 
remain open.  

The issue of entitlement to initial evaluation in excess of 30 
percent for ichthyosis vulgaris is addressed in the Remand that 
follows the order section of the decision.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of this appeal have been 
accomplished.  

2.  The veteran's uveitis and polymorphous dystopy of both eyes 
have not been manifested by more than active pathology with 
average contraction of the visual field of 56 degrees in the right 
eye and 54 degrees in the left eye with central visual acuity 
correctable to 20/20 bilaterally.  

3.  The functional impairment from the veteran's service-connected 
plantar warts and callosities with metatarsalgia and degenerative 
changes of the metatarsophalangeal joint of both the feet more 
nearly approximates moderate than moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for the 
veteran's service-connected uveitis and polymorphous dystrophy of 
both eyes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.84a, Diagnostic Codes 6000, 6028, 6080 (2003).






2.  The criteria for an evaluation in excess of 10 percent for the 
veteran's service-connected plantar warts and callosities with 
metatarsalgia and degenerative changes of the metatarsophalangeal 
joint of the right foot are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 
5278, 5279, 5280, 5281, 5283 (2003).

3.  The criteria for an evaluation in excess of 10 percent for the 
veteran's service-connected plantar warts and callosities with 
metatarsalgia and degenerative changes of the metatarsophalangeal 
joint of the left foot are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 
5278, 5279, 5280, 5281, 5283 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General Counsel 
has held that the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as the initial evaluation issue currently before the 
Board.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound 
by this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the veteran has been informed 
of the evidence and information necessary to substantiate his 
claims, the evidence and information required from him, and the 
assistance that VA would provide to obtain evidence on his behalf.  
This notice occurred prior to issuance of the February 2002 rating 
decision.  In addition, all evidence pertinent to these claims has 
been obtained and the veteran has been afforded appropriate VA 
examinations.  The veteran has indicated that he has stated his 
case completely and has no further evidence to submit.  The Board 
also unaware of any outstanding evidence that could be obtained to 
substantiate any of the veteran's claims.  Therefore, the Board is 
satisfied that no further development of the record is required 
with respect these claims.

Evidentiary Background

The veteran's January 1975 entrance examination report is negative 
for any reference to chronic eye or foot disorders.  

Service medical records show that a negative history of serious 
eye problems or injuries was noted on an October 1982 optometry 
treatment record.  At that time, there were no adverse eye 
symptoms and the veteran's cornea and lens were within normal 
limits.  In December 1988, the veteran complained of pain and 
watering in his left eye.  Assessment was myopia and an acute 
infection.  In May 1991, the veteran complained of a corneal 
abrasion secondary to being poked in the left eye.  His symptoms 
resolved after approximately one week.  Thereafter, in February 
1993, the veteran sought treatment for retroorbital pain and 
watery discharge in the left eye associated with photophobia.  
Bilateral uveitis was suspected.  The veteran was noted to have a 
corneal epithelial defect in an exposure pattern.  In March 1993, 
the veteran was diagnosed with posterior polymorphous dystrophy of 
the corneas and uveitis.  

Service medical records also show complaints of bilateral foot 
pain with painful ambulation.  He was noted during service to have 
bilateral callous formation at the plantar aspect of his feet.  

The veteran filed his claim for service connection for his 
bilateral eye and feet disabilities in January 2001. 

In conjunction with his claim, the veteran was afforded a VA fee-
basis examination in October 2001.  The examination report 
indicates that the veteran had been working as a warehouse 
associate for the past five years.  He reported pain and stiffness 
associated with his plantar warts.  He managed his condition by 
regularly shaving the warts with good results.  He was able to 
perform activities of daily living; however, his activities were 
limited by pain of the feet.  He also had dorsal foot pain with 
ambulation with no history of specific trauma or surgery.  
Physical examination of the feet showed signs of abnormal 
weightbearing with callosities or plantar warts on both soles of 
his feet.  The left sole had a 1.5cm callosity at the head of the 
first metatarsal, a 1.5cm callosity at the great toe, and a 1.5cm 
callosity at the head of the fifth metatarsal in the sole.  The 
right sole had a 1.5cm callosity at the head of the fifth 
metatarsal and a 2cm callosity under the great toe.  All involved 
callosities had tenderness to palpation.  The veteran did not 
require any devices for ambulation and did not have flatfeet.  
There were signs of painful motion on examination of the feet as 
well as tenderness related to the plantar warts.  There was no 
edema, instability, or weakness.  Angulation of the right first 
metatarsophalangeal joint was 20 degrees.  Angulation of the left 
metatarsophalangeal joint was 15 degrees.  Dorsiflexion at the 
first metatarsophalangeal joint on the right was to 20 degrees and 
on the left to 35 degrees.  The veteran required shoe inserts in 
the form of soft pads in his shoes.  These were somewhat 
effective.  His posture was noted to be normal.  However, his gait 
showed a mild limp to the left due to right foot pain.  An X-ray 
examination showed moderate degenerative changes of the first 
metatarsophalangeal joint of both feet.  Otherwise, X-rays were 
normal.  

The veteran was afforded a November 2001 VA fee-basis eye 
examination.  He reported that he sustained a corneal abrasion 
after being kicked in his left eye by his baby daughter while 
changing a diaper in 1991.  Since that time, he had experienced 
burning in his left eye with watering and sensitivity to light.  
On examination, the veteran's best corrected vision was 20/20 
bilaterally.  Slit lamp examination of the anterior segment showed 
an area of melanosis on the conjunctiva of the right eye.  There 
were multiple subendothelial deposits on the corneal bilaterally.  
There were also cortical spoking cataracts bilaterally.  The 
macula and vessels were normal.  The periphery was normal.  The 
pertinent diagnoses were bilateral cataract and bilateral 
posterior polymorphous dystrophy.

The veteran reported for a VA Persian Gulf examination in June 
2002.  He had thick embedded deep painful calluses on both feet on 
the lateral metatarsophalangeal joint area as well as the lateral 
proximal side of each great toe.  While the veteran had a history 
of corneal abrasion of the left eye, it was noted that this did 
not obstruct the vision of that eye.  He was negative for any 
chronic infections or inflammation of the eye with no glaucoma and 
no cataracts.  

In October 2002, the veteran received VA medical treatment for 
bilateral foot bunions.  His range of motion was noted to be 
within normal limits and no acute distress was noted.  

At his December 2002 RO hearing, the veteran testified that his 
feet hurt and he had problems walking or standing.  He had a 
cushioned pad prescribed through VA.  He reported vision problems 
and dryness.  He used teardrops such as Visine to keep his eyes 
lubricated.  

At a February 2003 fee-basis examination, the veteran complained 
of plantar warts and a lot of pain on walking.  He had been taking 
anti-inflammatory medication for his toes.  His posture was normal 
and he had a slight limp to the right.  The veteran had pain in 
both soles, specifically the left sole, because of plantar warts.  
Leg length was 104cm on both sides.  On examination of the feet 
for abnormal weightbearing, the examiner noted calluses on the 
lateral sides of both feet.  However, these were not felt to be 
significant.  There was no breakdown and there was no bearing 
line.  He did not require the use of a cane.  The veteran's big 
toes were painful on motion with no edema.  There was neither 
disturbed circulation nor weakness.  Similarly, there was no 
atrophy.  There was tenderness of both feet when the metatarsal 
areas were palpated.  The veteran did not have flatfeet.  There 
was no inward rotation, medial tilting, marked pronation, or 
forefoot dorsiflexion.  There was moderate tenderness on palpation 
of the plantar surfaces of the right foot, mostly on the big toe 
pad, and slight tenderness on palpation of the left big toe pad.  
Examination of the Achilles tendon revealed good alignment on both 
sides.  The veteran did not have claw feet and there were no signs 
of dropfoot with marked varus or valgus.  Dorsiflexion of all the 
toes produced pain on the big toes of both feet.  Dorsiflexion of 
the ankle joint revealed no limitation of motion.  Palpation of 
the metatarsal heads of the toes produced mild tenderness on the 
right and moderate tenderness on the left at the big toe areas.  
The veteran did not have a hammertoe and did not have Morton's; 
however, he did have hallux rigidus on the right and left.  On the 
right side there was a very stiff metatarsophalangeal joint with a 
plantar wart on the solar surface of the right big toe and on the 
little toe pad.  However, there was no pain in the plantar fascia 
or pain over the heels.  X-ray examination revealed degenerative 
changes at the first metatarsophalangeal joint of both feet with 
valgus angulation at the right metatarsophalangeal joint.  

The veteran was also afforded a VA fee-basis eye examination in 
February 2003.  Visual acuity without correction was 20/200 
bilaterally with correction to 20/20.  The slit lamp examination 
of the anterior segment showed an area of melanosis.  The cornea 
showed endothelial deposits, bilaterally.  The iris was regular 
and the anterior chamber was quiet.  There was early cortical 
spoking in the lens, bilaterally.  The macula, vessels, and 
periphery were normal.  A Goldman VF was performed showing an 
average contraction for rating purposes of 55.62 degrees in the 
right eye and 53.75 degrees in the left eye.  Pertinent diagnoses 
were melanosis of the conjunctiva, right eye; bilateral posterior 
polymorphous dystrophy; mild cataracts; and dry eyes.   

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  

In every instance in which the Rating Schedule does not provide 
for a noncompensable evaluation under a particular Diagnostic 
Code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 C.F.R. § 
4.31.  

The basis of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion for disabilities 
of the musculoskeletal system, the provisions of 38 C.F.R. §§ 
4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Rather, 
at the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Eye Disability

Under Diagnostic Code 6000, uveitis, in chronic form, is to be 
rated from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  An 
additional 10 percent evaluation is to be combined during 
continuance of active pathology.  38 C.F.R. § 4.84a (2003).  The 
post-service medical evidence, to include the report of the 
compensation and pension examination in February 2003, shows that 
the veteran's eye disability has been manifested by a continuance 
of active pathology throughout the course of the appeal.  
Accordingly, a 10 percent disability evaluation is to be combined 
with the evaluation for other eye impairment.  

In addition to the foregoing, the veteran's service-connected 
uveitis and polymorphous dystrophy of both eyes has been rated as 
20 percent disabling on the basis of impairment of field vision 
under Diagnostic Code 6080.  Under these criteria, a 20 percent 
disability evaluation is warranted for bilateral impairment of the 
visual field manifested by a concentric contraction of the visual 
field to 60 degrees, but not to 45 degrees.  A 30 percent 
disability evaluation is warranted with bilateral concentric 
contraction of the visual field to 45 degrees, but not to 30 
degrees.  

The November 2001 examination report notes that the veteran's 
visual field was normal.  The most recent examination in February 
2003 revealed average contraction of 56 degrees in the right eye 
and 54 degrees in the left eye.  These findings are consistent 
with the 20 percent disability rating presently assigned under 
Diagnostic Code 6080 for limitation of the visual field.  
Accordingly, the criteria for a rating in excess of 20 percent 
based upon limitation of the visual field are not met.  

In addition to the foregoing, the evidence does not show loss of 
the temporal half of the visual field or homonymous hemianopsia as 
contemplated by a higher rating under Diagnostic Code 6080.  

The Board notes that the veteran's eye disability may be evaluated 
based upon impairment of visual acuity under Diagnostic Codes 6061 
through 6079.  38 C.F.R. § 4.84a.  In this regard, the best 
correction by glasses will generally be the basis of assignment of 
a rating based upon visual acuity.  See 38 C.F.R. § 4.75.  Both 
the 2001 and 2003 examination reports note that the veteran's 
visual acuity is correctable to 20/20 bilateral.  Accordingly, a 
compensable rating is not in order on the basis of ima.  See 38 
C.F.R. § 4.84a, Table V.

In light of the foregoing, the Board finds that, throughout the 
course of this appeal, the manifestations of the veteran's 
connected-connected uveitis and polymorphous dystrophy of both 
eyes warrant a 10 percent evaluation, but no greater, under 
Diagnostic Code 6000 based upon a continuance of active pathology, 
and a 20 percent, but no greater, under Diagnostic Code 6080 based 
upon impairment of visual field.  Accordingly, a combined 
evaluation of 30 percent, but no greater, is warranted for the 
veteran's service-connected uveitis and polymorphous dystrophy of 
both eyes throughout the course of the appeal.  38 C.F.R. § 4.25.  

Foot Disabilities

Disabilities of the foot are evaluated under Diagnostic Codes 5276 
through 5284 of the Rating Schedule.  Metatarsalgia, anterior 
(Morton's disease), either unilateral or bilateral, warrants a 10 
percent disability evaluation under Diagnostic Code 5279.  Severe 
unilateral hallux valgus, if equivalent to amputation of the great 
toe, warrants a 10 percent disability evaluation under Diagnostic 
Code 5280.  Under Diagnostic Code 5281, severe unilateral hallux 
rigidus is to be rated as severe hallux valgus.  A rating in 
excess of 10 percent is not provided under Diagnostic Code 5279, 
5280, or 5281.  

Under Diagnostic Code 5283, moderate malunion or nonunion of the 
tarsal or metatarsal bones warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation is warranted for 
moderately severe disability and a 30 percent rating is warranted 
for severe disability.  However, despite X-ray evidence of 
degenerative changes at the first metatarsophalangeal joint of 
both feet with valgus angulation of the right metatarsophalangeal 
joint, the evidence does not show that either foot disability is 
manifested by more than moderate malunion.  On the contrary, the 
veteran did not require the use of cane and, while he was noted to 
have calluses on his feet during examination in February 2003, 
these were not felt to be significant.  Accordingly, the criteria 
for a rating in excess of 10 percent are not meet for either foot.  

Disability evaluations in excess of 10 percent are available under 
Diagnostic Codes 5276 (Flatfoot, acquired) and 5278 (Claw foot 
(pes cavus), acquired).  However, the evidence does not show that 
the veteran has or has ever had flatfeet or claw foot.  On the 
contrary, the reports of examination in November 2001 and February 
2003 are negative for these conditions.  Accordingly, evaluation 
under these diagnostic codes is not warranted.  

The Board notes that other foot injuries are evaluated under 
Diagnostic Code 5284.  Under these criteria, moderate disability 
warrants a 10 percent disability evaluation, moderately severe 
disability warrants a 20 percent disability evaluation, and severe 
disability warrants a 30 percent disability evaluation.  However, 
the evidence does not show that either foot disability is more 
than moderately disabling.  The evidence does not show that the 
veteran requires the use of a cane or other assistive devices to 
ambulate.  While he was noted to have a limp on the right, this 
limp was noted to be slight and he had normal posture.  The 
veteran was able to perform the activities of daily living even 
though these activities were limited by foot pain.  In the Board's 
opinion, these manifestations are consistent with the assigned 
evaluation of 10 percent based upon moderate foot disability.  
There is no indication in the record that either foot disability 
is more than moderately disabling. 

The Board acknowledges that the evidence shows complaints by the 
veteran of functional impairment, accompanied by pain.  It must be 
emphasized, however, that functional impairment, and concomitantly 
reports of recurrent attacks, must be supported by "adequate 
pathology."  In this regard, the Board notes that the veteran has 
reported pain and stiffness in his feet.  However, despite his 
complaints of pain, the evidence shows that the veteran continued 
to be employed as a warehouse associate.  The evidence does not 
show extensive outpatient or inpatient treatment for either 
service-connected foot disability during the course of this 
appeal.  Accordingly, the Board must find that any functional 
impairment resulting from the veteran's service-connected foot 
disabilities is sufficiently reflected by the 10 percent 
disability rating assigned for each foot.  

In brief, the preponderance of the evidence is against the 
veteran's claims for higher schedular ratings for his service-
connected foot disabilities.

Extra-schedular Consideration

The Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  However, despite his disabilities, continued 
to maintain employment as a warehouse associate during the course 
of the appeal.  The Board further notes that the record reflects 
that the veteran did not require frequent periods of 
hospitalization for his service-connected disabilities and that 
the manifestations of his disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe that 
the average industrial impairment from any of the disabilities 
would be in excess of that contemplated by the schedular criteria.  
Accordingly, referral of the case for extra-schedular 
consideration is not in order.  


ORDER

A rating in excess of 30 percent for the veteran's uveitis and 
polymorphous dystrophy of both eyes is denied.  

A rating in excess of 10 percent for plantar warts and callosities 
with metatarsalgia and degenerative changes of the 
metatarsophalangeal joint, right foot, is denied.  

A rating in excess of 10 percent for plantar warts and callosities 
with metatarsalgia and degenerative changes of the 
metatarsophalangeal joint, left foot, is denied.


REMAND

The veteran was afforded an October 2001 fee-basis examination to 
assess the severity of his service-connected skin disability.  The 
examination report indicates that photographs were taken in 
conjunction with the examination.  These photographs are not 
presently associated with the claims folder.  As these photographs 
could be supportive of the veteran's claim, they should be 
obtained.  

The Board is also of the opinion that a new VA examination to 
ascertain the severity of the veteran's service-connected skin 
disability is warranted.  While the veteran was afforded 
examinations in 2001 and 2003, neither examination report 
indicates whether there are systemic or nervous manifestations of 
the veteran's skin disorder or whether the disability is 
exceptionally repugnant.  Similarly, neither examination report 
indicates whether this condition has been treated by near constant 
systemic medication.  Accordingly, on remand the veteran should be 
afforded another a skin examination.  

In addition to the forgoing, the Board notes that there is 
ambiguity in the record regarding the current evaluation for the 
veteran's service-connected skin disability.  A July 2003 
supplemental statement of the case (SSOC) indicates that a 60 
percent disability evaluation had been assigned effective August 
30, 2002.  See SSOC at page 4.  However, the reasons and bases 
portion of the SSOC indicates that entitlement to an evaluation in 
excess of 30 percent was not warranted.  See SSOC at page 6.  
Similarly, a July 2003 hearing officer decision indicates that the 
service-connected skin disorder had been continuously rated as 30 
percent disabling since January 2001.  On remand, the RO should 
clarify the conflicting information contained in the July 2003 
SSOC.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following:

1.  The RO should clarify the disability evaluation assigned for 
the veteran's service-connected skin condition.  The veteran and 
his representative should be informed, by letter, of the proper 
evaluation of this skin condition.  

2.  The RO should obtain copies of any photographs that were taken 
during the October 2001 and February 2003 VA fee-basis 
examinations.  

3.  The veteran should also be afforded a VA examination by a 
physician with appropriate expertise to assess the current 
severity of his service-connected skin disability.  The claims 
folder must be made available to and reviewed by the examiner.  
All findings should be reported in detail and unretouched 
photographs depicting the skin condition should be obtained and 
associated with the claims folder.  

The examiner should identify the location of all demonstrated 
lesions and assess the percentage of the body involved and the 
extent of exposed areas affected.  The examiner should 
specifically identify any ulceration, exfoliation, crusting, and 
systemic or nervous manifestations.  The examiner should also 
indicate whether the disorder requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs and if so the 
frequency of such therapy.  With respect to any residual scarring 
of the veteran's head, face and neck, the VA examiner should 
indicate whether such scarring is severe, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, or whether such scarring is complete or productive of 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

The examiner should also describe any visible or palpable tissue 
loss, gross distortion or asymmetry of any features or paired sets 
of features [nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips], and any of the characteristics of 
disfigurement, as listed in the revised rating criteria for skin 
disabilities (Diagnostic Code 7800).  

The examiner should also provide an opinion concerning the impact 
of this disability on the veteran's ability to work.  The 
rationale for all opinions expressed should also be provided.

4.  Thereafter, the RO should readjudicate the veteran's claim 
based on all applicable legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case and afford the veteran 
and his representative the requisite opportunity to respond.

Thereafter, the case should be returned to the Board, if otherwise 
in order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  

The veteran need take no action until he is otherwise notified, 
but he has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



